DETALED ACTION
This Office Action is with regard to the most recent papers filed 5/25/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 5/25/2022 addresses the newly amended subject matter of “as a data diode proxy on either end of the stream.”  It is noted that Applicant has not provided any detail beyond that this language is not presented in the previously applied rejection, nor does Applicant present any detail as to what it means to be “as a data diode proxy on either end of the stream.”  It is assumed that “either end” would refer to the different directions (upstream and downstream).  The term “proxy” does not present what it is a proxy for, nor what it means to be as a…proxy.  This claim language appears to describe an intended result of how the stream firewall is implemented “as a data diode proxy” as opposed to providing a structure.  This language has been addressed below using two data diodes to provide bi-directional communications as an improvement over traditional firewalls.  If Applicant intends for the “proxy” to have specific meaning, the instant claim should be amended to reflect this (where a data diodes and firewalls can be considered to act as a proxy for entities that communicate over these components, as these components provide for security on behalf of the other entities (as opposed to a firewall implemented on a communication endpoint).).

Claim Objections
Claim 39 is objected to because of the following informality:  Claim 39 refers to “one or more machines communicatively coupled a network,” where the machines should apparently be “coupled to a network.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244788 (Fausak) in view of US 2007/0022289 (Alt) and O’Brien, Larry in “Owl Cyber Defense Unveils ReCon for Secure Bidirectional Communications,” posted at <https://www.arcweb.com/blog/owl-cyber-defense-unveils-recon-secure-bidirectional-communications> on June 7, 2018 (O’Brien).
With regard to claim 1, Fausak discloses a method for implementing a machine identity firewall, the method comprising: 
(a) providing bi-directional Remote Procedure Call (RPC) style channels within a Hypertext Transfer Protocol Secure (HTTPS) tunnel (Fausak: Paragraph [0094].  RPC can be used in Fausak using HTTPS as a transport protocol, where a TSGW tunnel (using HTTPS) is created to create a hole through a firewall.); 
Fausak fails to disclose expressly:
(b) implementing a proxy authentication and a stream binder on behalf of an entity that cannot embed a native tunnel endpoint, 
wherein a proxy end point of the proxy authentication (i) converts a first authentication format to a second authentication format other than the first authentication format, and (ii) bridges a first communication path to a second communication path other than the first communication path; 
(c) implementing a security key management; and 
(d) implementing a stream firewall that provides access control on a segmented per stream basis.
However, Alt teaches:
(b) implementing a proxy authentication and a stream binder on behalf of an entity that cannot embed a native tunnel endpoint (Alt: Paragraph [0073] and [0039].  Protocol conversion is performed, where an endpoint that cannot support a protocol for the other endpoint would not be able to perform any signaling with the other endpoint, including tunneling functionality, where such conversions would be performed by the interconnect system (proxy).), 
wherein a proxy end point of the proxy authentication (i) converts a first authentication format to a second authentication format other than the first authentication format, and (ii) bridges a first communication path to a second communication path other than the first communication path (Alt: Paragraphs [0039] and [0073].  The interconnect system performs proxy functions and converts signals (formats of the communications) from a first format to a second format.  Lacking detail of what an authentication format is, this terminology is taken to be the format that such authentication would have, which would include authentication messages using different signaling protocols.); 
(c) implementing a security key management (Alt: Paragraph [0082].  Security keys are provided for, where lacking detail as to what constitutes such management or how it is implemented, the use of security keys would provide at least some security key management implementation.); and 
(d) implementing a stream firewall that provides access control on a segmented per stream basis (Alt: Paragraphs [0039] and [0081].  Filtering can be performed on a per flow (stream) basis.).
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize details of the proxy and firewall from Alt in the system of Fausak to provide for the efficient interconnection of components that would otherwise not be able to communicate due to differences in signaling protocols.
Fausak fails to teach, but O’Brien teaches that the stream firewall is implemented as a data diode proxy on either end of the stream (O’Brien: 2nd to 6th Paragraphs and Figure.  An improvement over traditional firewalls is provided where two data diodes are provided to allow for bidirectional communications.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize data diodes, as in O’Brien, for the firewall to improve security of the network communications (O’Brien: 3rd to 4th Paragraphs).

With regard to claim 2, Fausak in view of Alt teaches using the RPC-style channels within the HTTPS tunnel for a local connectivity (Fausak: Figure 1.  When the client is taken to be local, local connectivity of the client is provided for by the tunnel (as the local system is able to connect to other systems.  For clarity, Applicant should amend the instant claim to provide for what constitutes “local connectivity.”).

With regard to claim 3, Fausak in view of Alt teaches using the RPC-style channels within the HTTPS tunnel for a remote connectivity (Fausak: Figure 1.  When the client is taken to be local, the tunnel is used for remote connectivity (as the local system is connected to the remote system.).

With regard to claim 4, Fausak in view of Alt teaches end points of the HTTPS tunnel are disposed at each application and/or machine that is connected in a manner configured to facilitate a peer-to-peer communication format (Fausak: Figure 1 and Paragraph [0364].  First, it is noted that a “peer-to-peer” connection format only provides that the format would support peer-to-peer connections in some manner, not that there is actually a peer-to-peer connection.  Second, the term “facilitate” only presents that the format is somehow assisted, but not necessarily implemented or any other detail of how the format is facilitated.  In the case of Fausak, each endpoint of the tunnel (which would be some software or machine) would be connected in some manner, where Fausak provides that the architecture “may enable peer-to-peer connection…”).

With regard to claim 5, Fausak in view of Alt teaches using a peer to peer communication channel facilitating the peer-to-peer communication format in (A) a segmented implementation of the machine identity firewall or (B) a scalable implementation of the machine identity firewall (Fausak: Paragraphs [0364] and [0100].  A firewall serves to segment a network, where lacking detail of what constitutes a “segmented implementation of the machine identity firewall,” the segmentation of the firewall would appear to provide such implementation, where the channel (over a tunnel) would cross the segments.  For clarity, it is recommended that Applicant provide specific detail on what constitutes a “segmented” implementation of the firewall.  Further, it is noted that there is little detail of what constitutes a “scalable implementation,” where the ability to add or remove rules referring to flows would provide some scaling, at least with respect to rules, where, for clarity, Applicant should provide additional detail with regard to how the firewall is scaled.).

With regard to claim 6, Fausak in view of Alt teaches wherein the segmented implementation of the per stream basis comprises a human accessible stream (Fausak: Paragraph [0094] and Figure 1.  The stream is provided to a client, where a user would access the data from the stream using the software of the client.  For clarity, Applicant should provide how such stream is “human accessible”).

With regard to claim 7, Fausak in view of Alt teaches that the segmented implementation of the per stream basis of an application stream for at least one machine (Fausak: Paragraph [0101].  The streams can be for applications.).

With regard to claims 8-35, the instant claims are similar to claims 1-7, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444